Conviction is for selling whisky in Lubbock County, a dry area, punishment assessed being a fine of $350.00.
The only bill of exception brings forward complaint because the court declined to instruct a verdict of not guilty. We are at some loss to get appellant's viewpoint that the evidence is insufficient. It was admitted that Lubbock County was a dry area, and an inspector for the Liquor Control Board testified that he bought a pint of whisky from appellant and paid him three dollars for it. No other witness testified. *Page 398 
The judgment is affirmed.
                    ON MOTION FOR REHEARING.